Citation Nr: 0727879	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-17 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1964 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Huntington Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The claims file is now in the jurisdiction of 
the Baltimore RO.  In May 2007, a Central Office hearing was 
held before the undersigned; a transcript of this hearing is 
of record.

The matter of service connection for PTSD, on de novo review, 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  An unappealed April 2003 rating decision continued to 
deny service connection for PTSD because there was no 
evidence of a verified stressor.

2.  Evidence received since the April 2003 rating decision 
indicates the veteran was exposed to body bags in service, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

New and material evidence has been received, and the claim of 
service connection PTSD may be reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.

II. Legal Criteria, Facts, and Analysis

An unappealed April 2003 rating decision continued to deny 
the veteran's claim for service connection for PTSD and this 
decision is final.  38 U.S.C.A. § 7105(c).  However, when a 
claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  

In May 2004, the veteran requested that his PTSD claim be 
reopened.  By regulation, for purposes of the veteran's 
request new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of whether the RO reopened the claim, the Board 
has a jurisdictional responsibility to determine whether a 
claim previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must review the RO's determination as 
to whether there is new and material evidence to reopen the 
claim for PTSD.  
As the April 2003 rating decision denied service connection 
for PTSD because there were no verified stressor events in 
service or evidence that PTSD was based on a verified 
stressor, these are unestablished facts to which new evidence 
must relate in order to be considered to be new and material 
evidence.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred. 38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and they must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Evidence at the time of the April 2003 rating decision 
included personnel records, service and VA medical records, 
and statements from the veteran.  In an August 2002 
statement, the veteran indicated that his stressors included 
exposure to dead bodies, body bags and anxiety related to 
being in a war zone.  

Evidence since the April 2003 rating decision includes VA 
treatment records, his May 2007 hearing testimony, and Unit 
records from his Vietnam service.  The Unit records support, 
rather than contradict, the veteran's testimony and 
statements that he was exposed by body bags in service 
because these records show that a Platoon within his Unit 
processed the remains of deceased individuals.  Since the 
Unit records are credible evidence of a stressor event in 
service, it relates to an unestabalished fact necessary to 
substantiate the claim for service connection for PTSD (i.e., 
a verified stressor) and it raises a reasonable possibility 
of substantiating the claim.  Hence, the evidence is new and 
material, and the claim may be reopened.  38 C.F.R. 
§ 3.156(a).


ORDER

The appeal to reopen a claim of service connection for PTSD 
is granted.


REMAND

The veteran during his May 2007 Board hearing testified that 
during his service in Vietnam he served with a Unit that 
processed graves registration, which resulted in him handling 
body bags.  In support of his claim he submitted 
documentation dated in December 1966 indicating that the 96th 
Supply and Service Battalion did include a graves 
registration platoon, which was responsible for evacuating 
remains of the deceased.  Since the veteran's DD 214 and 
personnel records show he was in the 96th Supply and Service 
Battalion and since the graves registration platoon processed 
remains during the time he was in the Unit, his exposure to 
body bags is verified.  However, since the records do not 
show that he was assigned to the grave registration platoon, 
his handling of the body bags is not verified.  The record 
also contains medical evidence of a PTSD diagnosis; however, 
since the records indicate the diagnosis was based on various 
stressors (to include unverified stressors), and the 
information contained in them is not entirely consistent with 
the record, a VA examination is warranted to determine 
whether the veteran's PTSD is due to his stressor of exposure 
to body bags in service.  

The claims folder includes a determination by the Social 
Security Administration (SSA) granting the veteran benefits 
including for an anxiety disorder.  Under the circumstances 
of this case, the associated medical records also should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the SSA 
copies of all medical records associated 
with the determination to grant 
disability benefits.  

2.  The veteran then should be afforded 
a VA examination by a psychiatrist.  The 
claims folder, to include any newly 
obtained evidence, should be made 
available to the examiner for review.  
The examiner must be advised that the 
veteran's only verified stressor is 
exposure to body bags in service.  Upon 
review of the claims file and evaluation 
of the veteran, the examiner should 
provide an opinion as to whether or not 
the veteran has a medical diagnosis of 
PTSD based on a verified stressor event 
(here, exposure to body bags) in service 
in accordance with DSM-IV.  In arriving 
at a diagnosis, the examiner should 
enumerate the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria.  If the 
examiner finds that PTSD is related to 
stressors other than exposure to body 
bags in service, it should be so noted 
and explained.  A detailed rationale for 
all opinions expressed should be 
furnished. 

3.  The RO should then readjudicate the 
veteran's claim seeking service 
connection for PTSD.  If it remains 
denied, the RO should issue an 
appropriate supplemental statement of 
the case and afford the veteran and his 
representative the opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
D. Bredehorst
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


